FILED
                           NOT FOR PUBLICATION                              JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10215

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00517-DAE-6

  v.
                                                 MEMORANDUM *
ZENY MABASA ORDONEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                             Submitted June 14, 2012 **
                                Honolulu, Hawaii

Before: SCHROEDER, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Zeny Mabasa Ordonez appeals her conviction for (1) conspiracy to distribute

and possess with intent to distribute fifty grams or more of methamphetamine in

violation of 21 U.S.C. §§ 846 and 841(a)(1); and (2) possession with intent to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute fifty grams or more of methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(A) and 18 U.S.C. § 2. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

      Ordonez argues that the district court abused its discretion and violated

Federal Rules of Evidence 401 and 403 by admitting expert testimony that drug

traffickers do not use unknowing couriers. However, “expert testimony on drug

trafficking organizations and the behavior of unknowing couriers is admissible

when relevant, probative of a defendant’s knowledge, and not unfairly prejudicial

under the standard set forth in the Federal Rules of Evidence.” United States v.

Sepulveda-Barraza, 645 F.3d 1066, 1072 (9th Cir. 2011). Here, the district court

did not abuse its discretion by admitting the expert testimony, because its

determination was not “illogical, implausible, or without support in inferences that

may be drawn from the facts in the record . . . .” United States v. Hinkson, 585

F.3d 1247, 1262 n.21 (9th Cir. 2009) (en banc). The expert testimony was relevant

and probative of Ordonez’s knowledge of the drugs, because the “expert testimony

went right to the heart of [Ordonez’s] defense that [s]he was simply an unknowing

courier.” United States v. Murillo, 255 F.3d 1169, 1177 (9th Cir. 2001), overruled

on other grounds by Muehler v. Mena, 544 U.S. 93 (2005). The testimony was not




                                          2
unfairly prejudicial in light of Ordonez’s efforts to discount the drug traffickers’

testimony that she knew she was transporting drugs.

      Ordonez’s arguments supporting her assertion that the district court abused

its discretion fail. First, “expert testimony on the modus operandi of drug

trafficking organizations is inadmissible in cases where . . . the defendant is not

charged with conspiracy to distribute drugs.” United States v. Varela-Rivera, 279

F.3d 1174, 1179 (9th Cir. 2002). However, here, Ordonez was charged with

conspiracy to distribute drugs. Second, expert testimony is admissible in non-

complex drug trafficking cases. Sepulveda-Barraza, 645 F.3d at 1072. Third, a

defendant need not “open the door” to expert testimony by doing more than

arguing that he or she lacked knowledge of the drugs. See id. (holding that expert

testimony regarding the behavior of unknowing couriers is admissible if “relevant,

probative of a defendant’s knowledge, and not unfairly prejudicial” based on a

case-by-case analysis). Fourth, the admissibility of expert testimony regarding the

modus operandi of drug traffickers does not require that the offense involve a large

quantity or value of drugs. See Murillo, 255 F.3d at 1176–78. But even if our

circuit required a large quantity or value of drugs, the drug amount at issue here

was sufficiently large to meet such a requirement.

      AFFIRMED.


                                           3